                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

OLA NELSON, individually, and as the          )
personal representative of the estate of      )
Terrance L. Miles,                            )
                                              )
                Plaintiff,                    )
                                              )      Cause No. 1:18-cv-00079-WCL-SLC
        v.                                    )
                                              )
MONROE GROUP LTD.,                            )
                                              )
                Defendant.                    )

                                    OPINION AND ORDER

       Before the Court is a motion filed by Defendant seeking to compel nonparty Cornerstone

Christian College Prep School (“Cornerstone”) to respond to its subpoena duces tecum. (ECF

43). Because the motion to compel was filed in the wrong court it will be DENIED.

       By way of background, on or about April 29, 2019, Defendant served Cornerstone with a

subpoena, issued by the Northern District of Indiana, requesting copies of documents relating to

decedent Terrance L. Miles and his children, Nyla Nelson and Josiah Miles. (ECF 43-1 at 1, 4-6).

The subpoena states that these documents are to be delivered or mailed to Defendant’s attorney in

Indianapolis, Indiana. (ECF 43-1 at 7). Cornerstone, however, has not yet responded. (ECF 43).

       Defendant, therefore, requests an order compelling Cornerstone to respond pursuant to

Rule 37 of the Federal Rules of Civil Procedure. (ECF 43). An order to compel the compliance

of a nonparty, though, is more properly sought under Rule 45. See U.S. SEC v. Hyatt, 621 F.3d

687, 693 (7th Cir. 2010) (recognizing the distinctions between Rule 37 sanctions for failure of a

party to comply with a discovery request and Rule 45 sanctions for failure of a nonparty to

comply with a discovery subpoena (citing Fisher v. Marubeni Cotton Corp., 526 F.2d 1338,
1341-42 (8th Cir. 1975)). Further, Rule 45(2)(B)(i) provides that a motion to compel a subpoena

should be filed with “the court for the district where compliance is required . . . .” (Emphasis

added).

          Here, Defendant seeks to have Cornerstone deliver or mail documents to its counsel’s

office in Indianapolis, Indiana, which is in the Southern District of Indiana. The Southern

District, therefore, is the court where compliance is required. See Tomelleri v. Zazzle, Inc., No.

13-cv-02576-EFM-TJJ, 2015 WL 400904, at *2 (D. Kan. Jan. 28, 2015) (stating that the “district

where compliance is required” was the district in which the documents are to be produced). As

such, this Court lacks the authority to order compliance here. See, e.g., Alerding Castor Hewitt,

LLP v. Fletcher, No. 1:16-cv-2453-RLY-DKL, 2017 WL 10187550, at *1 (S.D. Ind. Mar. 20,

2017) (concluding that the court could not compel compliance with a subpoena requiring

production in the Central District of California); Strasser v. City of Milwaukee, Cause No. 14-cv-

1456, 2017 WL 10544079, at *2 (E.D. Wis. Feb. 25, 2017) (concluding that the court could not

compel compliance with a subpoena requiring production in the Northern District of Illinois).

          In sum, the motion to compel should have been filed in the Southern District of Indiana

where compliance with the subpoena is required, rather than the Northern District of Indiana

where the subpoena was issued. For this reason, Defendant’s motion to compel (ECF 43) is

DENIED without prejudice.

          SO ORDERED.

          Entered this 16th day of October 2019.

                                                       /s/ Susan Collins
                                                       Susan Collins
                                                       United States Magistrate Judge


                                                   2
